DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The instant specification [0030 and 0041] states that the rare earths employed in the invention as a coating are present as compounds such as salts.  As currently understood, the specification does not suggest employing them in elemental form.  As such, in light of the specification, the claims are interpreted as including rare earth salts e.g. oxides and halides and the like within the term “rare earths.”
	Examiner notes that this may critically affect the scope of claim 9, which uses the term “consists of” to refer to the rare earth which is present in the coating.  Because the specification may be interpreted as suggesting that the rare earths are always present as compounds, claim 9 is interpreted in light of this to employ “consists of” for the purpose of excluding other rare earths not listed in the claim e.g. yttrium, but not to exclude rare earth compounds so long as those compounds employ cerium or lanthanum as the rare earth component.
	Examiner suggests clarifying the language of claim 9 to remove any ambiguity, so long as such clarification is fully supported by the original disclosure, e.g. to recite “rare earth compounds” or “rare earth salts” or the like, and similarly “compounds of Ce” or “salts of Ce” or the like.  If claim 9 is intended to refer only to the rare earths in elemental form, such interpretation may raise issues of support in the specification and care should be taken to explain such support if intended.
	Finally, examiner notes that claim 9 refers to the “rare earth” which consists of particular species, but not to the “coating.”  As such, it is not interpreted as excluding other components of a coating such as binders, so long as those components are not rare earths.  If this is not the intended interpretation, examiner suggests referring to the coating instead of the rare earths before introducing the “consists of” limitations.  Similar limitations regarding “the rare earth” (but not “the coating”) are present in claims 5-8 regarding relative proportions of elements, and they similarly are interpreted as referring only to the rare earth compounds, and not to other compounds such as binders which might be present (in particular because they explicitly state the basis of their measurement as the “total rare earths”).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9, 11, 12, and 19-23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Burba et al (US PGPub 2011/0303871 A1).
	With respect to claim 1, Burba teaches removal of target materials from streams using rare earth fixing agents [Abs].  The agents may be supported or coated on a substrate [0097] e.g. a membrane, including configurations such as hollow fiber membranes for applications such as ultrafiltration, nanofiltration, and the like [0116].  As best understood, ultrafiltration would require a pore size consistent with the claim requirements e.g. typically around 0.01-0.1 µm; if such feature is not considered an inherent requirement, then at minimum selection of an appropriate pore size for a particular class of membrane is an obvious engineering choice for one of ordinary skill in the art.  The purpose is to remove species by reacting and immobilizing them [0052-0053] and would therefore be capable of limiting contaminant permeability which would otherwise pass through based on pore size.
	As best understood, the coated membrane embodiments of Burba therefore anticipate or at minimum render obvious the broadest reasonable interpretation of the claimed invention.
	With respect to claim 2, the material worked upon by a device is not accorded patentable weight; see MPEP 2115.  Burba teaches coating materials understood to be consistent with the claimed invention, such that it would have the claimed capabilities.  Nevertheless, Burba explicitly teaches that many active substances of interest may be removed, including materials containing phosphates and sulfates, and materials containing halogens such as fluorine [0062] such that the system would be understood to be capable of removing the claimed species or, alternatively, designing the system for such removal would have been obvious.
	With respect to claims 3 and 4, Burba teaches that the rare earths may include cerium and lanthanum as exemplary species [0014] which are understood to also represent light rare earths.
	With respect to claim 9, Burba teaches that the rare earths may be in elemental, ionic, or compounded form e.g. with one or more than one valence or oxidation state, or alternatively that a mixture of two rare earths such as cerium, lanthanum, or others may be employed [0068].  Because of this, the use of a single element e.g. lanthanum or cerium alone may be considered anticipated but, regardless, the use of a one or two elements to the exclusion of others is at minimum obvious given the teachings of Burba.
	With respect to claim 11, see the rejection of claim 1 above.  Burba teaches providing membranes e.g. ultrafiltration membranes (for which the claimed properties would be inherent as defining an ultrafiltration membrane, or at minimum obvious) and then coating or impregnating the membranes with a rare earth coating [0116], such that the claimed method is anticipated or obvious over Burba.
	With respect to claim 12, Burba teaches that one embodiment of a coated structure (e.g. a coated monolithic structure) can be produced by immersing the structure in an aqueous solution containing the rare earth agent [0107-0109].
	With respect to claim 19, as above Burba teaches that membranes or similar filtration configurations may be employed, and further teaches that the process may be used to remove compounds from wastewater, such that passing water through the membrane and producing a permeate reduced in the compound is anticipated or at minimum obvious [0002].
	With respect to claim 20, as above Burba suggests removal of species containing phosphate (an anion containing phosphorus), among many other target species.
	With respect to claim 21, absent clarification of the requirements any result may be considered a target concentration and Burba teaches that separations may typically hit various target thresholds such as 75% removal or better [0053].  Alternatively, operating a process to achieve a target removal would have been obvious to one of ordinary skill in the art as the purpose of treatment i.e. to produce a product of acceptable quality.
	With respect to claims 22 and 23, Burba teaches as above that phosphate species may be targets of interest, and further teaches that the processes can be effective to produce products with contaminant levels in the ppb range e.g. 20 ppb or 1 ppb [0020] which would satisfy the claim requirements or, at minimum, render the claimed performance obvious.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Burba et al in view of Hassler et al (US PGPub 2012/0261611 A1).
	Burba teaches as above, including that the coating may contain two or more rare earths such as lanthanum and cerium.  Burba is silent to the claimed ranges for ratios e.g. ranges encompassing about 50% for each rare earth, or about 60-70% Ce vs. 30-40% La or the like.
	However, Hassler teaches methods for removing phosphorus-containing contaminants using rare earths [Abs] and teaches that it may be desirable to include rare earths as compositions with +3 oxidation states, most preferably a cerium +3 composition [0147-0148] e.g. a nitrate, sulfate, chloride or the like, and that in some formulations it may be desirable to include an additional rare earth such as lanthanum or the like, with a desirable molar ratio being at least 1:1 for (for Ce:La or the like) or more preferably ratios with higher proportions of cerium (10:1, 15:1, etc.) [0149-0150].  The material may be provided as an agglomeration [0155] and may be coated on a substrate such as a membrane [0161-0162].
	It would have been obvious to one of ordinary skill in the art to provide a combination of cerium and lanthanum in Burba’s taught system because, as in Hassler, such a combination is useful for forming a composition e.g. for phosphorus removal in a similar application, and Hassler suggests ranges that overlap or satisfy the claim requirements e.g. about 50% each of cerium and lanthanum, or preferably combinations with a higher proportion of cerium.  As such, the claimed invention would have been obvious to one of ordinary skill in the art.
	Claims 10, 13, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Burba et al in view of Midorikawa et al (US PGPub 2010/0264084 A1).
	With respect to claims 10 and 13, Burba teaches as above including that the apparatus may take the form of a conventional membrane e.g. a hollow fiber membrane.  Burba is silent to the material of the membrane.
	However, Midorikawa teaches a similar system for ion removal which includes a polymer combined with an inorganic material as e.g. a coating, with such coating including rare earths [Abs, 0037-0039], and which may take forms consistent with membranes [0132], and which teaches that the polymer employed for combination with the inorganic material may be common membrane polymers such as PVDF, PAN, and PS [0035].
	Because Burba does not particularly limit the membrane materials, it would have been obvious to one of ordinary skill in the art to employ common materials known to be suitable for use with rare earth coatings such as the polymers suggested by Midorikawa.
	With respect to claim 24, Burba teaches as above but is silent to a treatment in which the permeate is monitored to trigger retreatment of the membrane to establish the coating if phosphorus concentration exceeds a limit.
	However, Midorikawa teaches a similar treatment and teaches that the output of an adsorbent bed may be monitored e.g. to monitor phosphate levels, and that such monitoring may trigger a cycle of backwashing, desorption, and reactivation when it is indicated that the adsorbent is no longer capable of treating to desired levels [0212-0214].  It would have been obvious to include similar monitoring in Burba’s taught treatment process to allow for suitable regeneration of the membrane if it is no longer capable of meeting requirements e.g. due to saturation.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Burba et al.
	Burba teaches as above including forming the coating from an aqueous solution of the rare earth compounds.  Burba does not explicitly teach the claimed concentrations for the solution or the final coating on the membrane.
	However, Burba does teach that the amount of rare earth on the final product can depend on the substrate and the like, and that it may typically be in a range of more than 0.1% by weight (or more than 15, 20, 35, 40% by weight) and less than 95% by weight (or less than 90, 80, 75% by weight) [0098].
	As such, selection of an appropriate coating solution and final product content would have been an obvious engineering choice for one of ordinary skill in the art, to ensure that the coating composition is capable of being provided at a desirable proportion as suggested by Burba.  The claimed ranges would be reached through optimization of the coating composition in such a manner.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Burba et al in view of Jung et al (KR 2015-0073484 A).
	Burba teaches as above including that coating may occur by immersing in an aqueous solution containing the rare earth.  Burba is silent to a repetition of this step.
	However, Jung teaches composite membranes [Abs] with e.g. cerium oxide [pg. 4, Example] and teaches that repeating a dip coating process can improve the density of the membrane and facilitate formation of nanosized cerium oxide, providing a more effective distribution e.g. in the pores [pgs. 6-7, Conclusion].
	It would have been obvious to modify Burba’s taught process to feature multiple immersion steps for the same purpose i.e. to improve the coating properties.

Claims 1-4, 9, 10, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Midorikawa et al.
	With respect to claim 1, Midorikawa teaches an apparatus for water treating with means for adsorbing ions in the water, which takes the form of an inorganic coating on a membrane (as well as within the voids of the membrane) [Abs, 0132].  The membrane may have an ideal pore size in the range of 0.01-50 µm [0128] which overlaps the claimed range such that the claimed range would have been obvious to one of ordinary skill in the art.  The inorganic material may be a salt of a rare earth such as cerium, lanthanum, or yttrium [0037-0039].  Because the same coating materials and same (or larger) pores are employed, and the coating is employed specifically for adsorption, at minimum the coating would be capable of retaining particles which would otherwise pass through the membrane.  Examiner notes that Midorikawa refers to a “formed article” regarding the adsorbent structure, but as above this is in the form of a coated porous polymer that may take the form of a flat sheet or hollow tubular structure or the like, such that it properly constitutes a membrane.
	As such, the claimed invention would have been obvious over the teachings of Midorikawa.
	With respect to claim 2, the material worked upon is not accorded patentable weight in apparatus or product claims, and regardless Midorikawa teaches that the ions for capture may include halides e.g. fluorides, phosphates, arsenates, and the like [0195].
	With respect to claims 3 and 4, as above Midorikawa suggests compounds of cerium, lanthanum, or yttrium.
	With respect to claim 9, Midorikawa teaches that the inorganic material of the coating may include one or two from a list including rare earths such as cerium and lanthanum (e.g. as hydrated oxides, or oxides, or metallic elements) [0166-0168], such that the use of cerium or lanthanum alone, or combinations of only cerium and lanthanum, is at minimum obvious over the teachings of Midorikawa.
	With respect to claim 10, Midorikawa teaches that the membrane may be formed from polymers such as PVDF, PAN, and PS [0035] among others.
	With respect to claim 19, see the rejection of claim 1 above.  Midorikawa teaches a porous adsorbent article which may take the form of a membrane, and which may be provided in a suitable container which water containing ions may pass through for treatment, such that treated water may have a reduced amount of contaminants i.e. the target ions.  Because the article is porous and may take forms of membranes, at least some of the material passing through would represent permeate or, alternatively, employing an arrangement in which water permeates would have been obvious, to ensure high contact of the coating on the surface and in the voids.
	With respect to claim 20, as above Midorikawa teaches treatment to remove phosphorus anions, arsenic anions, and the like.
	With respect to claims 21, 23, and 24, Midorikawa teaches detectors may be provided downstream of towers containing the adsorbent article/membrane, and which may be used to indicate saturation of the adsorbent, which would trigger a state in which the adsorbent is backwashed, desorbed, and activated [0212-0213].  Given the broadest reasonable interpretation, this may be considered retreating the membrane to establish the rare earth coating.  The detection may be based on phosphorus concentration (as phosphate ion) [0214].
	With respect to claim 22, Midorikawa teaches examples (with fluorine) in which product has a concentration of less than 1 mg/L [0341, 0345] and is generally intended to produce a product with extremely low concentration of ions [0001].  As such, ensuring removal of phosphate to at least that standard would have been obvious to one of ordinary skill in the art.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Midorikawa et al in view of Hassler et al.
	Midorikawa teaches as above, including that the coating may contain two or more rare earths such as lanthanum and cerium.  Midorikawa is silent to the claimed ranges for ratios e.g. ranges encompassing about 50% for each rare earth, or about 60-70% Ce vs. 30-40% La or the like.
	However, Hassler teaches methods for removing phosphorus-containing contaminants using rare earths [Abs] and teaches that it may be desirable to include rare earths as compositions with +3 oxidation states, most preferably a cerium +3 composition [0147-0148] e.g. a nitrate, sulfate, chloride or the like, and that in some formulations it may be desirable to include an additional rare earth such as lanthanum or the like, with a desirable molar ratio being at least 1:1 for (for Ce:La or the like) or more preferably ratios with higher proportions of cerium (10:1, 15:1, etc.) [0149-0150].  The material may be provided as an agglomeration [0155] and may be coated on a substrate such as a membrane [0161-0162].
	It would have been obvious to one of ordinary skill in the art to provide a combination of cerium and lanthanum in Midorikawa’s taught system because, as in Hassler, such a combination is useful for forming a composition e.g. for phosphorus removal in a similar application, and Hassler suggests ranges that overlap or satisfy the claim requirements e.g. about 50% each of cerium and lanthanum, or preferably combinations with a higher proportion of cerium.  As such, the claimed invention would have been obvious to one of ordinary skill in the art.

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is represented by Burba, discussed above, which teaches coating of substrates such as membranes with compositions including rare earths in a manner similar to the instant invention.  However, the prior art alone or in combination, including Burba, do not teach or fairly suggest a preparation method for coating a membrane in which the membrane is exposed to a REPO4 slurry, or a method in which a membrane is exposed to a phosphate solution before being exposed to a rare earth composition.  While in general such compositions e.g. phosphates or REPO4 may be known in the art, there is no teaching or suggestion to employ them in a manner similar to the instant invention i.e. in the preparation of a membrane coated in a rare earth composition.  As such, claims 16 and 17 are free from the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777